OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                              AUSTIN




Hanorable I. Fredeckl
county Auditor
oalveston county
oslve8toll,
         wxaa
nsarslrr                     Opinion Bo. O-7311
                             Rer Seaurlngoir&ht-a           ~mys
                                  for the mloa*tlo2 of a&h-
                                  vay ;875In C+clvca~ont(;ounty.
           Ue are In reaelptof your letter,&‘bu&Jat I
                                                    20, 1946,
In vhluh you requested the oplnlon of thlfd&ysrtiabnt~onthe
qucstlon 8tated thcrela vhlah reads UJ
           "Ths Stati Rlgbws




     for t.W'purposeof aaqulrlngrights-of-vuy,eta.,
     and for an election to bs held in November 1946.
          "Your o?lnlon Is rcspaatfullgrcqucsted, in
     the event the amsndmnt is adopted 6u1to whether
     tbc County vi11 bs relnbursed the amount expended
&moral&e I. pndeukl,         p&go 2

     outoflta awmntmvemm,aa        well aa such lima
     as may be wwasally  raised by either Intersat bear-
     lngtlma veranta ar a bond issue.”
          Tb propoUd S0SStltUtlOa3.    Sasmlwnt which v&4 oxmated
by thm 49th Le~lalatare,H. s. it. l40. 49, 195, reads as followa

                               to leglslatlvolppra-
          "'saatlon7-a. Subjecrt
     ~laUm,allo6atiooam-dlreatlan, allmtreve-
     BUSS rU&?d~# Sft80 p&~mSntOf 831 refundsrlloved
    ~bplmfmdoxpases    ~oolUatlonde,rlnd+rorama-
     tar vehlaleIrg%smthm fwa, aid all tuaa, ex-
     #ptgroarpwdm4tlQn              8rdkaa~UQPellltme8,onmo-
   ~~taPrul8 aa        lu~ioants wedto~lmotar                     w-



     preacrlbcdby tba LeglslatuPeartallllngto the BU-
     pQrvislonof maria and auey on awh r0ads~ and
     hZ’   th0   -Bt    Sf    ?&S   l.SdrrSil;ti   M   intSSSSt   011
     aoimty and rend dlaPlat ?mda or vuvmta      voted or
     irausdprlo to January2, 193, and doalwed ell-
     glble pTiort4Januery 2,19$5, Sor paymantoutof
     the Oou~1tyudRoadlDistrietRlghuay3undunderax-
     i8tingiSWJ ~&d,housvwr,     tbrttme-fourth(t)
     aiaOobiwtn~n~fion~aa~iuQltexshrU1
     be allooabdtetlaeAvalla~eSahoolhmd3         and, pro-
     vl&d,hovwez;thtthBnetwvwmdezlvadbJ
     6buntisa rrea SlQtw vahlca0~
                                a?eglsf&r~~"~l
     never38 lema than tkm Mxinrar
    .baretrimd   bf euh County aad tha peruntaga U-
    lomdtakretaS.mdbjeuhCouatymda~tbelaws
   ~~inebif~tanJumosy1,1985. Rothlngoontoiosd
   :tinin shall k aonatruedu authorlslngtha plwlg-
     lng of the Statm'r?reditrrxcan7 puqxue.'"
         Your CrttantlOn la aellad to 9 Taxu Jurla~ixbxwa 540,
vhlah provldea 8s follovar
          "Althoughaonstltntlonr  shouldIm intermted
     proapeatlvely. and not retrosFaetlvmly,ymt.the ex-
     oeptlorrls p8 well satahll5hedaa tha gamral rule,
     that they may operateretrospmtlvelyukea It is ax-
     parent that 6uch vaa t&e fntcntlon, provided th8g do
     not therebyin*     vested rlg?zts."
                            3
IionorableI. Predeckl, .‘MIJe


         Your att4AtloA Is Purthsr called                         to 9 T4x. Jur. 426,
Vhemln It la statodt
              “The        rules for   8tatutov           oamatmxotlonapplf
     ln the cfmtntatl~                of carrstltutlonal
                                                       provlsloAs.'
          IA that a ou~stlk0l~~al prertslon IS Subjeot to the
W    inkl'LWetrt&YUlaS a ShtUtOS’Y Dw*i8iOA, ITOUratteAtiOA iS
called to -tiefollovlngauthorltl~si
              39 20x. Jaw. s4 rtatesr
              .     . A 8titUt8 vi11 AOt b4 applieflor aon-
     struod       ;r;rGapeat1va1,           or   giv4A    mtroaativo
                                                          _ .-         opera-
     tlon,     SOto aiibat Ui8ti.q
                     as                 rxgnos   or   oreate    nov
     obligatiaasand iages new dUti88 as to m8t t-s-
     actlana, unless lt olearlz appears,       from tta terms
     or 8t least by fall !mplla8tioA, that the Legisle-
     turn so inteoded. OA the otxxtrary,       a statute      la
     ge~orrlly beld to opemte      prospeatlvel~unless a
     aoAttrq aaA8tmatloAls reqaimdb~tbe               toms or
     the datum aAd object of the lmi. It ir alvap
     presumed that e statute, not relatlw        mer4ll to
     mmedl4s uxd aQdes of praeedura, 1s intendad             to
     0pent4 prosp4otlvely,utd all doubts am r48olved
     IA favor of suah aanrtruotion:
              25 ttLdw        -84     klf    787   p l’OVid88 l    fO11OV8:
              l
                   .ReA   though theleglslatureps~have the
     pover io'enaat mtmsp44tlve lnvs, 8 censtruatlon
     vhioh give8 to a 8tatute a ntmnwtlve opomtioax       is
     not f'avomd, and OUCh effoot vi11 AOt be given uulesa
     It   18 di8tti4t1y expressed or alurl;l and Aeoerrarlly
     kpll4d that the rtatut8 is to bav4 a mtwattro         ef-
     teat. Them la always a preramptlon that       statutes
     am Intended to operate Qro6!mctiv4lyonly, am3
     vords   ought   not to bar4 a r4trospeotiveop4mtion
     unlsss they are ao oloar, strong, and lmpomtlve
     that no at&or msaxxiry cum be onnuod to them, OF
     UAlets th4 titent1oA of th4 legislatur4cannot be
     othorulse sst.lsPlsd.Wery wasoPsbl4 doubt 10 re-
     solved sgPinst a rOtN4%CtiVo     op4r4tiOA Of 8 Statute. . ."
          Yuthorland,Statutory                     ConstructIon,2d Sdltlon, pqe         1157,
r44ds AB follows: